UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 5, 2016 SYMBID CORP. (Exact name of registrant as specified in its charter) Nevada 333-177500 45-2859440 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Marconistraat 16 3otterdam, The Netherlands N/A (Address of principal executive offices) (Zip Code) + 31 (0) 1 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors, Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 5, 2016, Hendrik Kasteel, Michiel Buitelaar and Vincent Lui resigned as directors reducing our board from six to three members. On April 8, 2016, Jérôme Koelewijn resigned as a director reducing our board to two members. Messrs. Kasteel, Lui and Koelewijn resigned due to differences with remaining management concerning the Company’s strategic direction. The Company is currently in discussionswith replacement directors for the board. Item 9.01Financial Statements and Exhibits (d) Exhibits Exhibits filed as part of this Current Report are: Exhibits Description Resignation Letter of Hendrik Kasteel dated April 5, 2016 Resignation Letter of Vincent Lui dated April 5, 2016 Resignation Letter of Jerome Koelewijn dated April 8, 2016 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYMBID CORP. Date: April 11, 2016 By: /s/Korstiaan Zandvliet Name: Korstiaan Zandvliet Title: President 3
